department of the treasury internal_revenue_service teige eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date uil code legend org organization name org address oe date xx date address address person to contact contact telephone number in reply refer to te_ge review staff ein certified mail-return receipt requested last date for filing a petition with the tax_court september 20xx dear ’ this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons a matter of legislative grace and taxpayers have the burden exemption from income_tax is of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 and the regulations there under based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate internal revenue from the site where the tax_deficiency was determined by writing to service taxpayer advocates office or telephone contact taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx legend org organization name video video executives agent revenue_agent co-1 company president president xx date xyz state city city address address secretary secretary executives revenue issue whether org herein after referred to as org qualifies for exempt status under sec_501 of the internal_revenue_code facts org is a_trust exempt under sec_4947 of the internal_revenue_code org filed form 990pf for the 20xx tax_year president is the executive trustee and secretary is the secretary of the trust the two are husband and wife trusts that are exempt under sec_4947 have the same requirement as exempt_organizations described under sec_501 agent in charge of the examination placed three phone calls to the representatives of org on the 29th of may and june 20xx each time on the voice mail system agent identified himself by name the agency he represented and the purpose of the call these calls were not returned on june 20xx agent placed another call to a different number that was believed to be the home of the executives contact was made on this call with president after the agent identified himself and the purpose for the call president stated he doesn’t answer any questions in from the irs after that call ended he placed a call shortly after to reference to the express in summary his displeasure with the irs and that the agent in charge should view the the fact that president initiated the call to the service indicates video that the three phone calls placed in the months of may and june were received and retrieved because outbound calls from the agent’s phone do not show the exact telephone number on a caller d therefore in order for him to directly contact the agent he would have had to listen to the messages left on the voice mail system previously that included a name and telephone number on the same day june two correspondence letters were sent to address which is the address for org as well as to the executives personal home the letter was addressed to president as representatives of org and it explained the service’s intent to conduct an examination of org the correspondence also included form_4564 information_document_request that listed multiple items that needed to be provided during the examination as well publication your rights as a taxpayer form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayet explanation of items schedule no or exhibit year period ended department of the treasury - intermal revenue service org 20xx june 20xx the service received the correspondence back that was addressed to the p o box with the words refused written on the envelope it also was labeled as return to sender not deliverable as addressed unable to forward the postal labeled its first notice on the of june on june 20xx the service received the correspondence back that was addressed to the executives home address address it was stamped unclaimed by the postal service and handwritten dates of june and were on the envelope executives on two separate summonses were issued to the representatives of the october 20xx revenue_agent served the summons to president by dropping it at his feet although summons was invalid due to an error of the signature _ president showed up for the appearance on the of october 20xx the a second summon was issued to both and served on october 20xx by revenue_agent the summons was only served to secretary and was dropped at her feet because president was not available however both parties appeared on october 20xx although the executives appeared for both appearances they refused to provide any of the documents requested in the information_document_request or attachments to the summonses both appearances were recorded by the service and the taxpayers the first appearance president informed the service of his intent to record the conversation for the second appearance notification was sent on october 20xx providing advance notice of the service’s intent to record the conversation during each appearance president requested agent in charge to complete a questionnaire that he provided along with a signature after the agent in charge refused such request and attempted to inform president and company of the consequences of not fully complying with summon by producing the books_and_records the representatives ended the conversation and departed the location for each appearance was the federal building in city xyz during each appearance agent displayed his credentials that permit him as an authorized employee to review the books_and_records of org on oct 20xx the service received correspondence from org that included a copy of video along with a copy of an affidavit presenting his account of the appearance on october 20xx on november 20xx the serviced received another correspondence from org that included an affidavit of default january 20xx the service sent a certified letter to org informing the organization of their intent to revoke the organization due to non-compliance along with the letter another form department of the treasury - internal_revenue_service form 886-a rev page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx information_document_request was sent per records from usps this notice was delivered on january 20xx pincite a m with a notice law sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such records and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-a rev department of the treasury - internal_revenue_service page -3- name of taxpayer department of the treasury - internal_revenue_service explanation of items orm 886a org schedule no or exhibit year period ended 20xx sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1 h of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purpose for which it was granted tax exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position taxpayer issued affidavits dated october 20xx that contained a statement of facts based upon his experience of the appearance date october 20xx the following are in part his statements from the document he is not in receipt of any legal evidence that he has refused to produce any requested documents books_and_records he is not in receipt of any legal evidence of a properly executed summons from a federal court of competent jurisdiction demanding him to produce books records and documents connected to this matter he is not in receipt of any evidence that the internal_revenue_service and or revenue_agent has legal authority to summon any parties in connection with the enforcement or collection of income taxes under subtitles a through c of the sec_2 form 886-a rev department of the treasury - internal_revenue_service page -4- name of taxpayer department of the treasury - internal_revenue_service explanation of items oon a org schedule no or exhibit year period ended 20xx he is not in receipt of any evidence of the existence of implementing regulations for u s c sec_7602 for subtitles a through c income taxes he is not in receipt of any evidence of implementing regulations for u s c sec_7602 other than those found in cfr part which is for co-1 and not title_26 income taxes he is not in receipt of any evidence that treasury_decision did not specifically transfer the functions of revenue officers to the bureau of co-1 he is not in receipt of any evidence that the org is involved in co-1 activities he is not in receipt of any evidence of a delegation of authority order from the district_director giving agent or any other revenue_agent connected to this matter the authority to summon him or any third party of books_and_records he is not in receipt of evidence of a pocket commission for revenue_agent or any other revenue_agent connected to this matter giving enforcement authorization he is not in receipt of evidence that he cannot serve written instruction to any third party summoned in this matter to refuse compliance with a summons in regard to this matter he is not in receipt of any evidence that compelled the production of any books_and_records without due process of law that does not constitute an illegal search and seizure under the fourth_amendment government’s position based on the facts of the examination the organization does not qualify forexemption because of their refusal to comply with sec_6001 and sec_6033 according to the facts above revenue_agent displayed his pocket commission providing him authority to carry out this section org has not allowed the service the opportunity to determine if they comply with sec_1 c -1 d ii by providing the necessary books_and_records conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status is revoked effective january 20xx form 886-a rev department of the treasury - internal_revenue_service page -5- coe erent entities division org department of the treasury internal_revenue_service reginald alford w peachtree st rm atlanta ga taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to publication also includes appeal an internal_revenue_service irs decision information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
